Citation Nr: 0905079	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-05 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a left foot 
disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for a right foot 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for increased ratings for a left foot 
disability (residuals, shell fragment wound, left foot with 
healed fractures 2nd, 3rd, and 4th metatarsals with 
peripheral neuropathy), currently rated as 20 percent 
disabling, and a right foot disability (residuals shrapnel 
injury to the right foot with slight decreased range of 
motion in the ankle and lateral and medial plantar nerve 
damage with peripheral neuropathy), currently rated as 10 
percent disabling.  In April 2005, the veteran was afforded a 
hearing at the RO before a Decision Review Officer.  A 
transcript of that hearing has been added to the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

A preliminary review of the record discloses that additional 
development is needed prior to further disposition of the 
claims.

The veteran's left and right foot disabilities have been 
rated as 20 and 10 percent disabling, respectively, under the 
diagnostic codes (DCs) pertaining to paralysis of the 
external popliteal nerve (common peroneal) (DC 8521) and 
other musculoskeletal injuries of the foot (DC 5284). 

In a December 2008 statement, the veteran, through his 
representative, reported that his service-connected bilateral 
foot disabilities were worse than indicated on his last VA 
examination in July 2005.  Specifically, the veteran 
maintained that he experienced throbbing and constant foot 
pain, which was aggravated by walking, prolonged standing, 
and driving.  He further contended that his foot disabilities 
prevented him from finding and maintaining gainful 
employment.  

The veteran's VA medical records reflect that in August 2005, 
one month after his most recent VA examination, he was issued 
a cane due to the degenerative joint disease affecting his 
lower extremities.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. §  5103A(d); 38 
C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. App. 
69 (1995).  During the pendency of this appeal, the veteran 
has been afforded VA examinations dated in September 2003, 
April 2004, and July 2005.  On his most recent examination in 
July 2004, the cause of his foot pain was found to be 
indeterminate and it was expressly noted that he was not 
demonstrating any arthritis in his tarso, metatarsal, or 
metatarsophalangeal joints.  It was further noted that the 
veteran exhibited pain on range of motion, and that while it 
was conceivable that such pain could result in additional 
limitation of function over time, the amount of worsening 
could not "be determined with any degree of medical 
certainty."  

When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  Here, the veteran's last VA 
examination is somewhat stale, and subsequent VA medical 
records indicate a worsening of his foot disabilities, 
resulting in his use of a cane to ambulate.  Because there 
may have been a significant change in the veteran's service-
connected disabilities, the Board finds that a new 
examination is in order.  

Additionally, the Board notes that the veteran received 
ongoing treatment at VA Medical Centers in Jackson, 
Mississippi, and Memphis, Tennessee, from the time he filed 
his claim for an increased rating in August 2003 until a 
supplemental statement of the case was issued in August 2005.  
Since that time, however, no VA medical records have been 
associated with his claims file; nor does it appear that any 
have been requested.  Because there may be outstanding VA 
medical records that contain information pertinent to the 
veteran's claim, an attempt to obtain such records should be 
made.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 
2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file all medical records from 
the VA Medical Centers in Memphis, 
Tennessee, and Jackson, Mississippi, 
dated from September 2005 to the 
present.  

2.  After the above records have been 
obtained, schedule the veteran for a VA 
examination with the appropriate 
specialist to determine the current 
nature and severity of his service-
connected bilateral foot disabilities.  
The claims file must be made available 
to the examiner for review and the 
report should note that review.  The 
examiner should provide a complete 
rationale for all conclusions reached, 
and should reconcile the opinion with 
all other clinical evidence of record, 
including the veteran's previous VA 
examinations dated in September 2003, 
April 2004, and July 2005, and the 
August 2005 VA medical record 
indicating that the veteran had been 
treated for degenerative joint disease 
in his lower extremities and issued a 
cane.  

Specifically, the VA examiner should 
address the following: 

a)  Identify all orthopedic 
pathology related to the veteran's 
feet.  With respect to each foot, 
provide an opinion as to whether the 
overall degree of impairment is best 
characterized as mild, moderate, 
moderately severe, or severe.  
Conduct all indicated tests, to 
include range of motion studies 
expressed in relation to the normal 
range of motion in each foot.  
Discuss whether the veteran has 
additional functional loss from each 
of his left and right foot 
disabilities, and describe any pain, 
weakened movement, excess 
fatigability, and incoordination 
present in the feet, as discussed in 
38 C.F.R. §§ 4.40, 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

b)  Describe all neurological 
symptomatology due to the 
appellant's service-connected left 
and right foot disabilities.  The 
diagnostic criteria applicable to 
nerve impairment distinguish the 
types of paralysis:  complete and 
incomplete.  Under incomplete 
paralysis, the degree of paralysis 
is further broken down into three 
categories:  mild, moderate, and 
severe.  With these categories in 
mind, classify the appellant's left 
and right foot disabilities, 
distinguishing among the categories 
and using the results of all 
pertinent testing of record.  If 
using results obtained from an EMG 
or nerve conduction velocity tests, 
or other such tests, explain, in 
terms meaningful to a layperson, the 
base line results versus those 
obtained for the appellant.  Explain 
the meaning of any abnormal results 
that are obtained.  In addition, 
explain how any abnormal test result 
classifies the appellant as having 
mild, moderate, or severe incomplete 
paralysis or complete paralysis with 
respect to the service-connected 
left and right foot disabilities.  
Report whether the veteran suffers 
from any tics, pain, numbness, foot 
drop, or muscle weakness or atrophy 
due to the service-connected left 
and right foot disabilities.

c)  Discuss how the veteran's 
bilateral foot disabilities impact 
his activities of daily living, 
including his ability to obtain and 
maintain employment per 38 C.F.R. 
§ 4.10.

3.  Then, readjudicate the claims.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

